                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

SHERITHA HARRIS,                         *

      Plaintiff,                         *

vs.                                      *
                                                 CASE NO. 4:18-CV-133 (CDL)
HARVEST ASSOCIATES, INC.,                *

      Defendant.                         *


                                  O R D E R

      In a text order dated June 24, 2019, the Court observed

that although Plaintiff sought a default judgment on the claims

she   made   in   her   Amended   Complaint,     she     did    not   point    to   a

certificate of service, proof of service, or other evidence to

establish that she served the Amended Complaint on Defendant in

accordance with the Federal Rules of Civil Procedure.                          Text

Order (June 24, 2019), ECF No. 14.               Because Defendant was not

yet in default when Plaintiff filed the Amended Complaint and

because the Amended Complaint asserted a new claim for relief,

Plaintiff was required to serve it on Defendant.

      The    Court    ordered   that    if   Plaintiff    had    already      served

Defendant with the Amended Complaint, she “shall file proof of

service within seven days.”            Id.   She did not do so.         The Court

ordered that if Plaintiff had not served Defendant with the

Amended Complaint, “she should do so within twenty-one days and
file     a    proof       of    service       within       twenty-eight            days.”         Id.

Plaintiff         did    not   file     a    new       proof    of   service       or   otherwise

respond to the text order.                   On August 21, 2019, the Court issued

an   order        requiring      Plaintiff         to    show    cause       why    this    action

should not be dismissed for failure to prosecute and failure to

comply with the Court’s order.                         Order (Aug. 21, 2019), ECF No.

15; accord Chinweze v. Bank of Am., N.A., No. 18-11727, 2019 WL

3782048, at *3 (11th Cir. Aug. 12, 2019) (“Sua sponte dismissal

[for failure to prosecute or failure to comply with a court

order]       is    authorized        under    both       Rule    41(b)       and    the     court’s

inherent powers.”).

       Plaintiff responded to the show cause order and stated that

her attorney attempted service by certified mail on June 25,

2019.        But, the certified mail was returned to counsel’s office

on   July      3,     2019.          Plaintiff’s         attorney      appears       to     suggest

(though he does not overtly argue) that he did not learn about

the returned certified mail on July 3, 2019 because it “was

returned to the Michigan office.”                          Groghan Decl. ¶ 5, ECF No.

18-1.         Based      on    the    Court’s      review,       however,      the      certified

mail’s return address is the same address counsel uses in his

filings with this Court.                     Compare Resp. to Show Cause Order

Attach. 2, Certified Mail Electronic Delivery Confirmation, ECF

No. 18-2 (return address of “22142 W. 9 Mile Rd. Southfield MI

48033-6007”)            with   Resp.    to    Show       Cause       Order    2,    ECF     No.   18


                                                   2
(counsel’s signature block with address of “22142 West Nine Mile

Road Southfield, MI 48033”).         Thus, counsel should have known in

early July that service had not been perfected.

    Plaintiff did not present any evidence that she attempted

to serve Defendant again after the certified mail was returned

but before the Court’s show cause order.                  And, she did not

present any evidence that she attempted to serve Defendant again

after the Court’s show cause order.            Plaintiff has shown no good

cause   for   her   failure   to    serve    Defendant    with   the   Amended

Complaint.      Accordingly,       this     action   is   dismissed    without

prejudice for failure to prosecute and failure to comply with

the Court’s order.

    IT IS SO ORDERED, this 6th day of September, 2019.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      3
